 1                                                             Hon. Richard A. Jones
 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 6                                AT SEATTLE
 7
     UNITED STATES OF AMERICA,
 8                                                No. CR18-131RAJ
                          Plaintiff,
 9
            v.                                    ORDER ON MOTION FOR
10                                                APPOINTMENT OF NEW
     CARLOS DEMARK DENNIS,                        COUNSEL
11
                          Defendant.
12

13       THIS MATTER comes before the Court on Defendant’s pro se Motion for
14   Appointment of New Counsel (Dkt. #681). The Court, having reviewed the motion
15   and the files and pleadings herein, and having conducted a hearing during which the
16   Court conducted a colloquy with Defendant and defense counsel in sealed
17   proceedings, and being fully advised,

18       IT IS ORDERED that Defendant’s Motion for Appointment of New Counsel

19   (Dkt. #681) is GRANTED. Attorney Gabriel Banfi shall be permitted to withdraw
     as counsel for Defendant Carlos Demark Dennis upon appointment of successor
20
     counsel by the CJA Coordinator.
21
         DATED this 19th day of April, 2019.
22

23

24
                                                    A
                                                    The Honorable Richard A. Jones
                                                    United States District Judge
25

26


      ORDER ON MOTION FOR
      APPOINTMENT OF NEW COUNSEL - 1
